DETAILED ACTION

Status of the Application
	In response filed on July 7, 2022, the Applicant amended claims 3, 4, 8, 9, 12, 13, 17, 18, and 20; added claims 21-25; and cancelled claims 1, 2, 10, 11, and 19.  Claims 3-9, 12-18, and 20-25 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claims 3, 12, and 20 under 35 U.S.C. 101 and 103 have been considered, and are persuasive. Claims 3, 12, and 20 were previously objected to as being allowable albeit for their dependence on rejected claims, and they have been rewritten in independent form to encompass all of the limitations of their base claims and each intervening claim. As such, the rejections of claims 3, 12, and 20 under 35 U.S.C. 101 and 103 are overcome, claims 3, 12, and 20 are allowable, and dependent claims 4-9, 13-18, and 21-25 are each allowed by virtue of their dependence on claims 3, 12, or 20. 


Allowable Subject Matter

Claims 3-9, 12-18, and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 
The closest prior art of record is  Wane et al. (U.S. PG Pub No. 2009/0144164, June 4, 2009); Gratry et al. (World Intellectual Property Organization Pub No. WO 2015/008084, January 22, 2015); Gilman et al. (U.S. PG Pub No. 2012/0271697 October 25, 2012); Ramanathan et al. (U.S. Patent No 10,929,8540); “Why are Travel Management Companies (TMCs) Switching To Virtual Payments?” (published on May 23 2017 at https://www.wexinc.com/insights/blog/wex-travel/tmcs-switching-virtual-payments/)

Wane discloses digitizing paper coupons and loading them into a mobile wallet via scanning a coupon barcode with a mobile device and generating a token representing the coupon and transmitting it to the mobile wallet for subsequent redemption .
Gratry disclose generating a virtual card number that is linked to a specific coupon so that a consumer can redeem the coupon and the system uses the VCN and existing transaction processing network to validate, control, and authorize the redemption of the coupon.
Gilman discloses generating a virtual card number that is linked to a specific offer/voucher so that a consumer can redeem the offer/voucher and the system uses the VCN and existing transaction processing network to validate, control, and authorize the redemption of the offer/voucher.
Ramanathan discloses tokenizing coupons to enable efficient redemption at a POS.
“Why are Travel Management Companies (TMCs) Switching To Virtual Payments?” discloses generating VCNs for transactions and controlling transactions/redemptions.


As per Claims 3, 12, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the specific combination of steps/limitations. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621